CONCURRING OPINION OF
ROBERTSON, C.J.
I concur in the conclusion reached by the majority, also in the reasoning except as to the last point — the motion for a new triál on the ground of newly discovered evidence. It seems to me that except in one respect which will be explained the showing made as to diligence on the part of Mr. Lymer and the plaintiff *725in searching for evidence was ample and constituted' a stronger showing than was made in many cases that might be cited in which a new trial was granted. The statement made in the case of Clement v. Cartwright, 7 Haw. 676, 678, that a party must search for evidence “wherever there is a probability of finding it” would at first sight appear to require more than reasonable diligence but the opinion shows that it was intended as nothing more than an elaboration of the statement that a party must show that he used “due diligence.” Such is the familiar rule. Territory v. Kum Foo Sung, 20 Haw. 195. More than reasonable diligence is not required, and in determining whether a sufficient showing has been made the court should take a reasonable and practical view of the situation. The fact that the evidence was in existence and that a more thorough search would have unearthed it does not prove that reasonable diligence was not used in the endeavor to find it. See Hays v. Westbrook, 22 S. E. (Ga.) 893; Hilburn v. Harris, 21 S. W. (Tex.) 572; Sympson v. Bell, 112 S. W. (Ky.) 1133; Usher v. Ry Co. 132 Fed. 405. Reasonable diligence does not necessarily involve an effort by the party to discover a book, writing or other evidence which he had no reason to believe existed, nor notice of any circumstances to put him upon inquiry concerning it. Skinner v. Walker, 98 Ky. 729, 736; Watts v. Howard, 7 Met. 478, 480; St. Louis etc. R. Co. v. Hurley, 30 Okl. 333, 339. In the case at bar exhaustive inquiry by Mr. Lymer failed to elicit any information which would lead him to suppose that Paulo had been baptized in the Mormon faith. Nothing whatever presented itself to prompt him to search the ancient archives of any particular church for a record of Paulo’s baptism and reasonable diligence did not require that he should have searched the records of the various churches throughout the Territory. As there did not appear to be a “probability” ,.of finding in the records of the Church of Jesus Christ of Latter Day Saints a record of Panlo’s pedigree the failure to inquire for and search *726those records did not constitute a lack of diligence on the part of the plaintiff or his counsel.
But in another respect the plaintiff’s showing was deficient. Mr. Lymer is a member of the firm of attorneys which, with some changes in personnel, has represented the plaintiff since the action was instituted over five years ago. He does not say in his affidavit that he has had charge of the case since its inception or exclusively at any time. I understand it to be admitted that Mr. Lymer did not handle the case at the first trial. Who had charge .of it at the second trial does not appear. The record shows that at the last trial J. W. Russell was associated with Lymer. From the fact that the evidence offered was not known of by Mr. Lymer until after the trial it does not necessarily follow that it was not known to counsel who acted for the plaintiff before Mr. Lymer took charge of the case nor does it follow that the existence of the evidence was not known to his associate Mr. Russell. The affidavits in support of the motion did not negative these possibilities. The plaintiff himself is chargeable with all the information which any and all of his attorneys had concerning the ease, and if one of his attorneys other than Mr. Lymer had been aware that the .evidence was available but thought it was not needed, or for any reason decided not to produce it, another trial of the case is not to be had simply because present counsel was not aware that the evidence existed and failed to find it after diligent search. In justice to the opposing party courts must demand a strict compliance with the rule which requires the moving party to show that neither he nor any attorney of his who has had any connection with the case knew of the existence of the evidence alleged to be newly discovered. Upon this ground I concur in the overruling of the exception to the denial of the motion for a new trial for ■ newly discovered evidence.